United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1640
                                 ___________

John Henry Williams, ADC #93081          *
                                         *
            Appellant,                   *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the
Max Mobley, Chief Deputy, Arkansas       *   Eastern District of Arkansas.
Department of Correction; Greg           *
Harmon, Warden, East Arkansas            *   [UNPUBLISHED]
Regional Unit, ADC; Dottie               *
Yarbrough, CMS Infirmary Manager,        *
East Arkansas Regional Unit, ADC;        *
Shirley Crawford, R.N., East Arkansas    *
Regional Unit, ADC; Flora Jones, R.N.,   *
East Arkansas Regional Unit, ADC;        *
Lisa Montgomery, R.N., East Arkansas     *
Regional Unit, ADC; Joseph Spears,       *
R.N., East Arkansas Regional Unit,       *
ADC; Shelat Farmer, Dr., East            *
Arkansas Regional Unit, ADC; Polly       *
James, A.R.O., East Arkansas Regional    *
Unit, ADC; Charles E. Jackson, Sgt.,     *
East Arkansas Regional Unit, ADC;        *
Didi Lockhart, CMS Grievance             *
Manager, East Arkansas Regional Unit,    *
ADC; Jimmy Banks, Assistant Warden,      *
East Arkansas Regional Unit, ADC,        *
originally sued as Terry Banks; Zina     *
Ousley, CMS Infirmary Manager, East      *
Arkansas Regional Unit, ADC,             *
originally sued as Zina Ousely; Linda    *
Driver, CMS Medical Records, East        *
Arkansas Regional Unit, ADC,              *
originally sued as Carolyn Driver,        *
                                          *
             Appellees.                   *
                                     ___________

                             Submitted: April 24, 2008
                                Filed: April 28, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate John Henry Williams appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. We agree with the district court
that summary judgment was warranted, see Roe v. Crawford, 514 F.3d 789, 793 (8th
Cir. 2008) (standard of review); and that Williams provided no basis under Federal
Rules of Civil Procedure 59(e) or 60(b) for reconsidering the grant of summary
judgment, see Christensen v. Qwest Pension Plan, 462 F.3d 913, 919-20 (8th Cir.
2006) (Fed. R. Civ. P. 59(e) standard of review); Arnold v. Wood, 238 F.3d 992, 998
(8th Cir. 2001) (Fed. R. Civ. P. 60(b) standard of review). We decline to consider
Williams’s new evidence and allegations. See Minn. Supply Co. v. Raymond Corp.,
472 F.3d 524, 532 (8th Cir. 2006) (this court considers only evidence before district
court when summary judgment ruling was made); Stone v. Harry, 364 F.3d 912, 914-
15 (8th Cir. 2004) (declining to address pro se arguments first raised on appeal).
Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Williams’s pending
motions.



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-